DETAILED ACTION
This action is responsive to Applicant’s request for continued examination and remarks/amendments filed 11-Jan-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-Jan-2021 has been entered.
 
Claim Status
Claims 1-11 are pending
Claims 4-7 and 9 are withdrawn.
Claims 1 is currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8 are rejected 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) in view of Nagaiwa (US Patent Pub. 2002/0029745).
Regarding claim 1, Hirose teaches a plasma processing apparatus (abstract and Fig. 6) comprising:


    PNG
    media_image1.png
    421
    529
    media_image1.png
    Greyscale

a stage ([0053] and Fig. 6, stage #45) provided in the chamber (see Fig. 6); 
a ceiling ([0055] and Fig. 6, ceiling plate #54) facing the stage (see Fig. 6); 
a gas supply system ([0055] and Fig. 6, upper electrode #55 with gas introduction system) configured to supply a processing gas to the chamber ([0055]);
toa wall ([0055]-[0056] and Fig. 6, deposit shield #50, spacer #53, and shutter #49) that forms a processing space ([0052] and Fig. 6, processing area #43) having a second volume in the chamber (see annotated Hirose Fig. 6 above), the second volume being smaller than the first volume (see annotated Hirose Fig. 6 above), the processing space including a space between the stage and the ceiling (see Fig. 6, space above stage #45 and substrate #46)15, wherein
at least a part of the wall is movable ([0056] and Figs. 6-7, shutter #49 can raise/lower) between a position overlapping with a transport path extending between the 
the wall includes a fixed plate ([0056] and Fig. 6, spacer #53) fixed to the position not overlapping with the transport path ([0058] and Fig. 6, transport path is through gate valve #48 and when shutter #49 is lowered, as seen in dashed outline, and spacer #53 is a static structure out of the way of the transport path) and a movable plate ([0055], [0058], and Figs. 6&7, shutter #49), and
the fixed plate is fixed to the stage at a position separated from the side wall of the chamber body (Fig. 6: spacer #53 appears to be in direct contact with partition wall #42, which both appear to be in direct contact with stage #45- thus #53 is fixed to the stage at multiple positions, through connection with different elements, and #53 is connected to #42 at a positioned away from the sidewall of the chamber), and
the fixed plate is not in direct contact with the side wall of the chamber body (Fig. 6, spacer #53 does not appear to be in direct contact with the chamber side wall).

Hirose does not teach a power supply configured to supply electric power for generating plasma of the processing gas.
However, Nagaiwa teach a power supply ([0043] and Fig. 1, radio frequency power supply RFS1) configured to supply electric power for generating plasma of the processing gas ([0043]).


The claim limitations “through which a workpiece is carried into the chamber or carrier out from the chamber”, “configured to supply a processing gas to the chamber”, “configured to supply electric power for generating plasma of the processing gas”, “that forms a processing space”, and “wherein at least a part of the wall is movable between a position overlapping with a transport path extending between the processing space and the opening and a position not overlapping with the transport path, and the wall forms the processing space when the at least a part of the wall is disposed at the position overlapping with the 20transport path” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
	Modified Hirose explicitly teaches the intended uses, as set forth above.

Regarding claim 3, Hirose teaches wherein the plasma processing apparatus further comprises a movement mechanism (Hirose - [0058] and Figs. 6&7, driving shaft #51 with air cylinder #52) configured to move the movable plate between the position overlapping with the transport path and the position not overlapping with the transport path (Hirose - [0058] and Figs. 6&7, movement of shutter #49 shown by arrows), and the fixed plate and the movable plate cooperate to 10form a cylindrical body defining the processing space when the movable plate is disposed at the position overlapping with the transport path (Hirose - [0058]: when plasma is generated, the shutter #49 is raised to fit into shield #50 to form an even curve, where shield #50 is supported by spacer #53, thus all three elements cooperate to form a rigid cylindrical body).

The claim limitations “configured to move the movable plate between the position overlapping with the transport path and the position not overlapping with the transport path” and “wherein the fixed plate and the movable plate cooperate to form a cylindrical body defining the processing space when the movable plate is disposed at the position overlapping with the transport path” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The apparatus as taught by modified Hirose is capable of performing the intended uses as set forth above.

Regarding claim 8, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) and Nagaiwa (US Patent Pub. 2002/0029745) as applied to claims 1, 3, and 8 above, and further in view of Aoki (US Patent Pub. 2007/0158027).
The limitations of claims 1, 3, and 8 are set forth above.
Regarding claim 2, Hirose teaches an exhaust apparatus connected to the chamber25 (Hirose - [0002]).

Modified Hirose does not teach wherein a plurality of through-holes through which a gas in the processing space passes are formed in the wall.
However, Aoki teaches wherein a plurality of through-holes ([0080] and Figs. 5A&B, fine holes 28a) through which a gas in the processing space passes ([0081]) are formed in the wall ([0080] and Figs. 5A&B, baffle plate #28).
Modified Hirose and Aoki both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) and Nagaiwa (US Patent Pub. 2002/0029745) as applied to claims 1, 3, and 8 above, and further in view of Shishikura (US Pub. 2008/0261074).
The limitations of claims 1, 3, and 8 are set forth above.
Regarding claim 10, modified Hirose does not teach wherein the inner peripheral surfaces of the fixed plate and the movable plate are uneven surfaces in which a recessed portion and a projected portion are alternately formed.
However, Shishikura teaches a roughened chamber liner (Shishikura – [0033], [0037], and Figs. 1 and 5A, adhesion preventing surfaces of the outer liner #40) in which an uneven surface with recessed portions and projected portions are alternately formed (Shishikura – [0037] and Fig. 5A, recessed/projected portions of the adhesions preventing plate surface).
Modified Hirose and Shishikura both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hirose apparatus by forming the recessed/projected surfaces (roughness), as taught by Shishikura, on the inner peripheral surfaces of the fixed plate and the movable plate in 

Regarding claim 11, Hirose teaches wherein the outer peripheral surfaces of the fixed plate and the movable plate are flat surfaces (Hirose – Fig. 7, outer surfaces of shield #50 and shutter #49 appear to be smooth, flat surfaces).

Response to Arguments
Applicant had previously amended claim 8 in the amendments filed 12/8/2020 to alleviate issues of antecedent basis. As such, the rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn.

Applicant argues (Remarks, pgs. 5-6) that the prior art of record, notably Hirose, does not teach the newly added limitation of claim 1: “the fixed plate is not in direct contact with the side wall of the chamber body”. Respectfully, the Examiner disagrees. 
	Previously, the Examiner had interpreted the shield #50 (see Hirose Fig. 6-7) as the “fixed plate” of “the wall”, but now interprets the spacer #53 as the “fixed plate”. As seen in Hirose Fig. 6, the spacer #53 appears to be substantially plate-like and is shown as a separate structure from that of shield #50, where shield #50 appears in direct contact with the sidewall, but spacer #53 does not. Further, the shield #50, spacer #53, shutter #49, and evacuation plate #56 are all shown in Figs. 6-7 to be a cooperative structure that defines a reduced processing volume surrounding substrate #46. As such, Hirose continues to read upon the limitations of the claim. Applicant’s arguments are 

Applicant’s request for rejoinder for withdrawn claims 4-7 and 9 is noted, but is deferred until such time when/if claim 1 is found to be allowable (provided the conditions set forth in MPEP 821.04 are met at such time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imafuku (US Patent 6,074,518) teaches a static and movable interior ring/shutter for a PECVD apparatus (Figs. 29-30). Ohkase (US Patent 6,111,225) teaches a ring member with movable shutter for a CVD apparatus (see Figs. 2, 4, and 8A-B). Gurary (US Patent 7,276,124) teaches a movable shutter for a CVD apparatus (See Figs. 3A-B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718